Citation Nr: 0317774	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
herniation of the right rectus femoris muscle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from March 1966 to February 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 2003, the veteran 
testified before the undersigned via a video conference from 
the RO.  


FINDING OF FACT

Herniation of the right rectus femoris muscle is manifested 
by moderately severe disability of Muscle Group XIV.


CONCLUSION OF LAW

Herniation of the right rectus femoris muscle is 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the instant case, the veteran testified at his hearing 
that he was seeking a 30 percent rating for his service-
connected disability and that he would be satisfied with that 
30 percent rating.  The Board is granting the rating sought; 
therefore, although VCAA was not addressed by the RO, any 
deficiency in that regard is harmless and does not prejudice 
the veteran.  Further delay in the adjudication of this claim 
is not warranted.         

II.  Background

Prior to service, the veteran had a history of right thigh 
herniation.  Upon entrance examination, the service medical 
records show that slight bulging of the right anterior thigh 
due to trauma was noted on the veteran's entrance 
examination.  During service, the veteran underwent a 
fasciotomy and continued to have problems in that regard.  He 
was separated from service due to this disability.  Service 
connection was granted by the RO on the basis that the 
preexisting herniation of the right rectus femoris muscle was 
aggravated during service.  

In December 1997, the veteran was afforded a VA examination.  
At that time, he related that he had a muscle bulge in the 
anterior right thigh which was productive of occasional pain 
and weakness, but which did not result in falling.  Physical 
examination revealed that the veteran walked without a limp.  
His right thigh was 1/2 centimeter bigger than his right 
thigh.  Over the anterior aspect of the proximal middle right 
thigh, there was a 17 centimeter by 5 centimeter serpentine, 
nontender, nonadherent, slightly depressed surgical scar.  In 
the proximal half of this scar, there was a 4 centimeter by 5 
centimeter fascial defect for which the rectus muscle 
herniated with flexion.  There was good muscle strength in 
the right lower extremity in all directions which was equal 
to that present in the left lower extremity.  

Medical records were received from "R.H.C.", M.D., dated 
from October 1996 to October 1998.  In December 1997, the 
veteran described the history of his right thigh disability.  
Physical examination revealed facial ruptures which were 
present with flexion of the thigh.  The muscle tended to 
protrude through the thigh.  The veteran related that he had 
leg cramps, mostly at night, and which were worse in the 
summer.  He also indicated that he had difficulty climbing up 
and down ladders.  

In May 1999, a VA medical opinion was rendered.  The examiner 
concluded that during service, the veteran's preexisting 
right thigh disability worsened.  There was increased 
disability due to a facial herniation of the right quadriceps 
and by 2 operations conducted during service.  

In a May 1999 rating decision, service connection was granted 
for herniation of the right rectus femoris muscle.  A 10 
percent rating was granted effective August 1997.  The 
veteran has appealed the assigned rating.  

In November 1999, a letter was received from "J.V.", M.D., 
which was dated the preceding month.  This doctor stated that 
the veteran had been taking Quinine for muscle cramps for 
some time and this medication had been fairly effective in 
treating his symptoms.  

In March 2003, the veteran testified before the undersigned 
at a personal hearing via video conference from the RO.  At 
that time, he stated that he was seeking a 30 percent rating 
for his service-connected disability and would be satisfied 
with the assignment of a 30 percent rating.  Currently, he 
indicated that his service-connected disability causes severe 
cramping in his right leg.  He related that if he climbed 
ladders or went downhill or to sporting events, his muscles 
pop out at the top of his leg.  He indicated that over the 
many years of performing his job as an iron worker, his right 
leg had hindered him and he lost some jobs since he could not 
perform certain construction duties.  The veteran stated that 
he still takes Quinine as needed.  He related that playing 
sports or running can trigger the muscles to pop as and 
cramp.  

III.  Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as "staged rating."  Our review reflects that the veteran's 
disability has not significantly changed and that a uniform 
rating is appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54.

The rating criteria for muscle group injuries were changed, 
effective July 3, 1997, prior to receipt of the veteran's 
claim.  As such, only the revised regulations are for 
application in his case.

38 C.F.R. § 4.55(b) provides, in pertinent part, that for 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in five anatomical regions: six muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); three muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); three muscle groups for 
the foot and leg (diagnostic codes 5310 through 5312); six 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and five muscle groups for the 
torso and neck (diagnostic codes 5319 through 5323).

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(b) provides that 
a through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

38 C.F.R. § 4.56(c) provides that for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

38 C.F.R. § 4.56(d) provides that under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles:  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles:  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles:  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles:  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
Treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

Diagnostic Code 5314 pertains to impairment of Muscle Group 
XIV.  Muscle Group XIV involves the anterior thigh group.  
The functions of this muscle group are extension of knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial (Maissat's) band, acting with XVII 
in postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  The muscles involved include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  Under Diagnostic Code 5314, a moderate 
injury warrants a 10 percent rating.  A moderately severe 
injury is rated as 30 percent disabling.  A severe injury is 
evaluated as 40 percent disabling.  38 C.F.R. § 4.73.

The Board has also considered other Diagnostic Codes.  38 
C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253 pertain 
to motion limitation of the thigh/hip.  Limitation of thigh 
extension to five degrees warrants a 10 percent rating.  
Diagnostic Code 5251.  Limitation of thigh flexion to 45 
degrees warrants a 10 percent rating, limitation of flexion 
to 30 degrees warrants a 20 percent rating, limitation of 
flexion to 20 degrees warrants a 30 percent rating and 
limitation of flexion to 10 degrees warrants a 40 percent 
rating.  Diagnostic Code 5252.  Limitation of thigh rotation, 
where toe-out motion beyond 15 degrees is lost, warrants a 10 
percent rating.  Limitation of thigh adduction where the 
ability to cross the legs is lost warrants a 10 percent 
rating.  Limitation of thigh abduction beyond 10 degrees 
warrants a 10 percent rating. Diagnostic Code 5253.  Normal 
hip flexion is from zero to 125 degrees.  Normal hip 
abduction is from zero to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The competent evidence does not show nor does the veteran 
contend that his herniation of the right rectus femoris 
muscle causes limitation of motion.  Therefore, the 
diagnostic codes pertaining to limitation are inapplicable.  
Since they are inapplicable, DeLuca is not applied either.  
The Board notes the absence of any competent evidence of 
distinct neurologic involvement to warrant consideration of 
38 C.F.R. § 4.124a.

The veteran contends that a 30 percent rating is warranted 
for his herniation of the right rectus femoris muscle based 
on his current symptoms: pain, severe cramping, popping of 
the muscles, and the interference with his daily and 
recreational activities.  Under Diagnostic Code 5314, a 30 
percent rating is warranted for a moderately severe 
disability.  In this case, the muscle injury was not due to a 
gunshot wound or similar circumstance.  However, the veteran 
did undergo multiple surgeries on the affected muscle during 
service as shown in the service medical records.  The veteran 
demonstrates some of the cardinal signs and symptoms of 
muscle disability: weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  The veteran has also described his inability to 
keep up with his work requirements.  The veteran has scarring 
and his rectus femoris muscle herniates with flexion.  In 
addition, the competent evidence substantiates the veteran's 
complaints of severe cramping which necessitates medication.  

Although the veteran does not meet all the criteria for a 
moderately severe level muscle injury as he has good muscle 
strength with no loss of power, no limitation of motion, and 
no indications on palpation of loss of deep fascia, he does 
demonstrate many of the required criteria, as described 
above.  The Board finds that the veteran's testimony is 
credible and supported by the objective competent evidence.  
In affording the veteran reasonable doubt, the Board finds 
that his herniation of the right rectus femoris muscle more 
nearly approximates the criteria for a moderately severe 
injury.  Accordingly, a 30 percent rating is warranted.  

Although the veteran is only seeking a 30 percent rating, the 
Board notes, for the sake of argument and explanatory 
purposes, that his service-connected disability does not 
warrant a higher rating for a "severe" disability.  The 
veteran does not display the contemplated objective 
symptomatology such as ragged, depressed and adherent scars 
indicating wide damage to muscle group, loss of deep fascia 
or muscle substance, soft flabby muscles in the wound area, 
swollen muscles which harden abnormally in contraction, 
impairment to strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side.  Likewise, the criteria described in (A) through (G) of 
38 C.F.R. § 4.56(d) for severe disability of muscles are not 
shown.  

There are instance where a case should be referred to the 
Director of the Compensation and Pension Services for extra-
schedular consideration.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
The veteran has not identified the need for frequent 
treatment or hospitalization for his right thigh.  The record 
reflects that the veteran was able to work as an ironworker 
for decades after service, apparently without the need for 
medical intervention or significant medical treatment for his 
disability.  Although the veteran alleged interference with 
his work, this specific interference is contemplated within 
the 30 percent rating, as noted above.  Additionally, the 
veteran has not alleged the existence of unusual 
manifestations of the disability.  The medical evidence of 
record in fact shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A 30 percent rating for herniation of the right rectus 
femoris muscle is granted, subject to the regulations 
governing payment of monetary awards.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

